Beok, P. J.
The issues in this ease arose upon the filing of an application for habeas corpus brought by a father, the defendant in error, for the custody and control of an infant child. The respondents are the parents of the child’s mother. The court, at the conclusion of the evidence awarded the custody of the child to the applicant for habeas corpus. There is no assignment of error upon any ruling of the court made pending the trial. The evidence upon the controlling issues was conflicting, and it does not appear that there was an abuse of discretion in the judgment rendered.

Judgment affirmed.


All the Justices concur.